t c memo united_states tax_court bohdan senyszyn and kelly l senyszyn petitioners v commissioner of internal revenue respondent docket no filed date in senyszyn v commissioner senyszyn ii t c __ date we declined to apply the doctrine_of collateral_estoppel to uphold whatever minimum deficiency would be consistent with ph's prior conviction for tax_evasion we found that the evidence presented at trial showed that ps were not liable for any deficiency and concluded that the purposes of collateral_estoppel did not support its application r filed a motion for reconsideration of senyszyn ii on the grounds that because the legal requirements for applying the doctrine were met its application was mandatory held the discretion we exercised in senyszyn ii not to apply collateral_estoppel to uphold a minimum deficiency was squarely within applicable precedent r's motion for reconsideration will be denied this opinion supplements our prior opinion senyszyn v commissioner senyszyn ii t c __ date bohdan senyszyn and kelly l senyszyn pro sese marco franco and lydia a branche for respondent supplemental memorandum opinion halpern judge this case is before us on respondent's motion under rule that we reconsider our opinion senyszyn v commissioner senyszyn ii t c __ date for the reasons explained below we will deny respondent's motion mr senyszyn's tax_evasion conviction background in date david hook a former business_associate of mr senyszyn filed a civil_fraud suit against petitioners alleging that they had embezzled funds from him between and mr hook's civil suit led to a federal criminal investigation of mr senyszyn as part of that investigation internal revenue_agent carmine degrazio was asked to determine the amount of income that mr senyszyn had received in but had failed to report on petitioners' form unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure u s individual_income_tax_return agent degrazio examined records of accounts belonging to petitioners to mr hook or to related entities to determine the flow of funds between mr hook's accounts and mr senyszyn's accounts agent degrazio compared the transfers made from mr hook's accounts to mr senyszyn's accounts with the transfers in the opposite direction and concluded that mr senyszyn had received dollar_figure of net benefits from mr hook that petitioners did not report on their form_1040 in date the u s attorney for the district of new jersey filed a four-count information in a criminal case against mr senyszyn that included a charge of tax_evasion in violation of sec_7201 in support of the tax_evasion charge the information alleged that mr senyszyn embezzled approximately dollar_figure from mr hook during and failed to include that amount in the income reported on petitioners' form_1040 contemporaneous with the u s attorney's filing of charges against him mr senyszyn signed an agreement to plead guilty to all four counts with which he was charged mr senyszyn agreed to stipulate at sentencing that he had knowingly and willfully failed to report dollar_figure in taxable_income for after mr senyszyn entered a plea of guilty in accordance with his plea agreement the u s district_court for the district of new jersey entered judgment pursuant to mr senyszyn's plea upon the conclusion of further proceedings in the district_court and the u s court_of_appeals for the third circuit the district court's judgment became final the determined deficiency following mr senyszyn's criminal conviction respondent examined petitioners' federal_income_tax return for the purpose of determining any deficiency in tax after that examination respondent determined a deficiency in petitioners' federal_income_tax together with fraud and accuracy-related_penalties the deficiency in tax resulted primarily from respondent's adjustment increasing petitioners' gross_income on account of dollar_figure of income that petitioners allegedly failed to report senyszyn i before trial in this case respondent moved for partial summary adjudication that petitioners were collaterally estopped from denying that during mr senyszyn received unreported income of dollar_figure or that the fraud_penalty applied for and the period of limitations on assessment and collection of tax remained open under the doctrine_of collateral_estoppel or issue preclusion once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 collateral_estoppel has the dual purpose of protecting litigants from the burden of relitigating an identical issue with the same party or his privy and of promoting judicial economy by preventing needless litigation 439_us_322 it also fosters reliance on judicial action by minimizing the possibility of inconsistent decisions montana u s pincite in our initial report in this case senyszyn v commissioner senyszyn i tcmemo_2013_274 we granted respondent's motion for summary_judgment in regard to the fraud_penalty and the statute_of_limitations but denied his motion for summary_judgment that petitioners were estopped from disputing that mr senyszyn received unreported income of dollar_figure in as we explained in that report although the existence of an underpayment in tax is a necessary element of tax_evasion under sec_7201 the determination of an exact liability evaded is not id at even where the taxpayer has stipulated a specific amount of underpayment in a guilty plea we continued such stipulation--though strong evidence of the deficiency amount--does not collaterally estop the taxpayer from challenging that amount in a subsequent civil_proceeding id at therefore we denied respondent's motion to the extent it sought determination of the amount of petitioners' unreported income for the issues of the amounts of the deficiency in tax and the penalties for we concluded remain ed for trial id at nonetheless the existence of some underpayment was a necessary element of the offense for which mr senyszyn was convicted see 380_us_343 listing the existence of a tax_deficiency among the elements of sec_7201 therefore we accepted that mr senyszyn's criminal conviction established the existence of an underpayment by petitioners for but not its exact amount senyszyn i at senyszyn ii on the basis of the evidence presented at trial we found that mr senyszyn repaid to mr hook during more than he took senyszyn ii t c at __ slip op pincite thus correction of the error reflected in agent degrazio's understatement of the amount that mr senyszyn repaid to mr hook during eliminated the deficiency respondent determined see 366_us_213 quoting with approval government's observation on brief that victim's recovery_of misappropriated funds reduces embezzler's income chumbrook v commissioner tcmemo_1977_108 tax ct memo lexis at where restitution of wrongfully converted property is made prior to the close of the year of the wrongful conversion the restitution offsets what would otherwise be income so that no income results from the wrongful conversion having determined in senyszyn ii t c at __ slip op that the evidence presented did not support the amount of the deficiency that respondent asserted--or indeed any deficiency at all we then considered whether to apply the doctrine_of collateral_estoppel to uphold a deficiency in whatever minimum amount would justify mr senyszyn's conviction under sec_7201 we recognized that prior cases had not established a minimum amount necessary to support a conviction for tax_evasion id at __ slip op pincite we read parklane hosiery co as having granted trial courts discretion to decline to apply collateral_estoppel when the purposes of the doctrine do not support its application id at __ slip op pincite thus we considered whether the purposes of collateral_estoppel support ed applying the doctrine to uphold a deficiency in petitioners' federal_income_tax and concluded that they would not id at __ slip op pincite we explained that conclusion as follows upholding a minimum deficiency would not promote judicial economy even after mr senyszyn's conviction under sec_7201 we were required to hear this case to determine the amount of petitioner's deficiency and any inconsistency between mr senyszyn's prior criminal conviction and a decision that petitioners are not liable for any deficiency would not undermine reliance on judicial action cf montana u s pincite because the inconsistency would result not from conflicting findings by different courts but instead from mr senyszyn's entry of a guilty plea to a charge that the evidence--at least as presented to us--would not support id at __ slip op pincite therefore we declined to apply the doctrine_of collateral_estoppel to uphold whatever minimum deficiency would be consistent with mr senyszyn's conviction under sec_7201 id at __ slip op pincite instead we concluded that petitioners were not liable for any deficiency in their federal_income_tax for id at __ slip op pincite respondent's motion for reconsideration on date respondent filed his motion asking us to reconsider senyszyn ii in that motion respondent alleges that in senyszyn ii we did not properly apply the standard for collateral_estoppel in particular respondent argues that our claim of broad discretion in the application of collateral_estoppel was a substantial error of law because it contradicts previous holdings of the court_of_appeals for the third circuit the court to which any appeal in this case although a motion for reconsideration of an opinion must be filed within days after service of the opinion respondent's motion that we reconsider the opinion we issued on date was timely because date fell on a saturday see rule a would lie finally respondent alleges that proper application of the standard for collateral_estoppel would result in a substantial tax_deficiency for petitioners according to respondent that court_of_appeals allows trial courts discretion in the application of collateral_estoppel only when the doctrine is asserted by a claimant who was not a party to the prior litigation ie cases of non-mutual collateral_estoppel by contrast in cases involving mutual collateral_estoppel in which the doctrine is asserted by a party to the prior litigation courts must apply the doctrine whenever the legal conditions to its application are met respondent rests his interpretation of third circuit law on a single case that court's opinion in 458_f3d_244 3d cir respondent focuses in particular on the court's discussion of the appropriate standard of appellate review of a trial court's decision whether to apply collateral_estoppel the court_of_appeals acknowledged in jean alexander that its prior decisions on that point had been inconsistent in some cases we have reviewed the application or nonapplication of issue preclusion for abuse_of_discretion while in others we have applied plenary review id pincite the court sought to reconcile its prior cases on the basis of the circumstances in which the doctrine had been invoked it had engaged in more limited abuse-of-discretion review only in cases in which a nonparty to a previous proceeding ha d asserted issue preclusion against a defendant that is in cases involving 'non-mutual offensive collateral_estoppel ' id pincite those cases the court suggested established a limited exception to the general_rule requiring plenary review over the application of issue preclusion id the court_of_appeals justified the differing standards of appellate review according to the significance of equitable considerations in the determination of whether to apply collateral_estoppel the more the question turned on legal rather than equitable considerations the court reasoned the greater the justification for plenary review thus plenary review of a lower court's decision in a case involving defensive or mutual collateral_estoppel makes sense the court decided because t he predominant question in those cases is whether the basic requirements for issue preclusion are satisfied id citing 288_f3d_519 3d cir relying on jean alexander respondent argues that our claim of broad discretion to apply collateral_estoppel or not contradicts the third circuit's standard of review respondent apparently reasons that because that court_of_appeals reviews a lower court's application of collateral_estoppel for abuse_of_discretion only in cases involving nonmutual collateral_estoppel those are the only cases in which it allows a trial_court any discretion in the application of the doctrine respondent also suggests we consider the breadth of our opinion he worries that the discretion we have claimed in the application of collateral_estoppel might encourage many more challenges to clear-cut cases that will waste judicial resources and the resources of the parties thereby frustrating the entire purpose of collateral_estoppel he also professes concern that our opinion might be used to challenge prior criminal convictions finally respondent suggests that applying collateral_estoppel would save the court from having to confront the question of a requirement to arbitrarily determine some 'substantial tax deficiency' in order to afford the district_court the comity to which it is due in a case where this court's factual analysis shows there really is no deficiency at all the better course respondent recommends is to accept via collateral_estoppel the liability to which mr senyszyn stipulated in his guilty plea as a minimum deficiency discussion in asking us to reconsider senyszyn ii respondent leaves largely unchallenged our determination that the purposes of collateral_estoppel do not support its application in the present case instead respondent relies on jean alexander for the proposition that collateral_estoppel when invoked by a party to the prior litigation must be applied whenever the basic requirements for its application are met regardless of whether doing so would further the doctrine's underlying purposes respondent offers no explanation for the surprising view that courts are hamstrung in the application of a doctrine they created largely for their own benefit jean alexander does not stand for the proposition for which respondent cites it respondent focuses on the court of appeals' observation that t he predominant question in preclusion cases involving defensive or mutual collateral_estoppel is whether the basic requirements for issue preclusion are satisfied jean alexander f 3d pincite citing nat'l r r passenger corp f 3d pincite the court_of_appeals offered that observation not in a discussion of the standards we see no merit in respondent's argument that the need to consider challenges to collateral_estoppel by future petitioners in cases similar to the present case will waste judicial resources and the resources of the parties thereby frustrating the entire purpose of collateral_estoppel as we explained in both of our prior opinions in this case because a defendant's conviction under sec_7201 establishes only the existence of a deficiency but not its amount the commissioner's efforts to collect any_tax owed will necessarily require subsequent civil litigation we are also not persuaded by respondent's professed concern that our decision might somehow give mr senyszyn or others similarly situated grounds to have a final criminal conviction overturned governing the application of the doctrine on the merits but instead in addressing the appropriate standard of appellate review the statement respondent seized on cannot be read to mean that courts are bound to apply collateral_estoppel when invoked by a prior party whenever the basic requirements for issue preclusion are satisfied cf id the question of whether those requirements are satisfied may be t he predominant question in preclusion cases involving defensive or mutual collateral_estoppel see id but predominant does not mean sole the court of appeals' opinion in nat'l r r passenger corp demonstrates that even if equitable considerations are less prevalent in cases involving nonmutual or defensive collateral_estoppel the application of the doctrine in those circumstances does not turn entirely on satisfaction of the legal requirements in4 any case that raises an issue of collateral_estoppel a court must consider equitable factors to assure that the doctrine is applied in a manner that will serve the twin goals of fairness and efficient use of private and public litigation resources nat'l thus respondent not only misinterpreted the court of appeals' observation in 458_f3d_244 3d cir regarding the relative importance of legal and equitable considerations in preclusion cases involving defensive or mutual collateral_estoppel he also failed to read or appreciate the import of the case the court cited in jean alexander in support of that observation see id citing 288_f3d_519 3d cir r r passenger corp f 3d pincite the equitable factors relevant in a particular case depend on whether estoppel is being asserted by a prior party ie whether mutuality exists and whether its use is offensive or defensive id but even in a case of mutual offensive collateral_estoppel like nat'l r r passenger corp application of the doctrine does not depend solely on the satisfaction of the applicable legal requirements even when the requirements of the general_rule of collateral_estoppel are satisfied the court must consider whether there are special circumstances present which make it inequitable or inappropriate to foreclose relitigation of a previously determined issue id pincite on the facts before it the nat'l r r passenger corp court found no special circumstances that would justify relitigation it did not however resolve to apply collateral_estoppel merely because the legal requirements had been satisfied thus jean alexander establishes only that were respondent to appeal our decision in the third circuit the court_of_appeals would conduct plenary or de novo review of our determination not to apply collateral_estoppel see 499_us_225 using interchangeably the terms plenary de novo and independent review jean alexander does not establish that because the basic requirements for issue preclusion are satisfied in the present case it necessarily follows that the doctrine must be applied even though doing so would not further the doctrine's underlying purposes respondent's argument thus conflates the substantive issue of when collateral_estoppel properly applies and the procedural issue of the scope of an appellate court's review of a lower court's decision to apply the doctrine or not an appellate court's choice to exercise plenary review of a lower court's decision rather than more limited abuse-of-discretion review does not mean that the lower court necessarily lacked any discretion to take into account relevant equitable considerations as well as applicable legal requirements in reaching its decision the appellate court's exercise of plenary review simply means that that court will make its own weighing of any relevant equitable considerations instead of deferring to the lower court's judgment e g salve regina coll u s pincite when de novo review is compelled no form of appellate deference is acceptable see generally james wm moore moore's federal practice sec pincite 3d ed a circuit_court employing de novo review may substitute its own judgment regarding a conclusion of law made by the trial_court even if we were to apply collateral_estoppel in this case the doctrine would not support upholding the deficiency respondent asserts for the reasons explained in senyszyn i collateral_estoppel even if applicable would not establish the amount of any income petitioners failed to report for were we to apply collateral_estoppel we would have to determine a deficiency in whatever minimum amount would justify mr senyszyn's conviction under sec_7201 because prior cases do not establish a minimum amount necessary to support a conviction the determination respondent requests of us would necessarily be not only arbitrary but also nominal we remain convinced that no purpose would be served by upholding a nominal deficiency--one that respondent apparently concedes would be contrary to the evidence --merely because the legal preconditions for the application of collateral_estoppel are satisfied we see nothing in the court of appeals' opinion in jean alexander or in its jurisprudence generally that requires us to make such a seemingly pointless determination instead that court's opinions confirm that in any case raising the possible application of collateral estoppel--whether offensive rule allows a party to request our reconsideration of either an opinion or findings_of_fact although respondent's motion asks only that we reconsider senyszyn ii on the grounds that it reflected a substantial error of law the memorandum he submitted in support of his motion refers to substantial errors of fact as well but the errors of fact to which respondent refers appear to derive from our alleged errors of law respondent argues that senyszyn ii contains clear errors of law that led the court to find facts inconsistent with a prior final_decision made by a court of competent jurisdiction in a case concerning the same parties nowhere in his memorandum does respondent challenge our evaluation of the evidence presented in senyszyn ii or defensive mutual or nonmutual--a court must consider relevant equitable factors to assure that the doctrine is applied in a manner consistent with its underlying objectives because the discretion we exercised in senyszyn ii is squarely within the scope of third circuit precedent we will deny respondent's motion an appropriate order will be issued
